DETAILED ACTION
Status of the Application
	Claims 16-33 were pending and currently under consideration for patentability under 37 CFR 1.104 prior to the Examiner’s Amendment included herein (as a result of the preliminary amendment filed on April 13, 2021). Claims 16-22 are further amended as a result of the Examiner’s Amendment included herein. Claims 16-33 remain pending as a result of the Examiner’s Amendment included herein.
	
Priority
	The instant application has a filing date of September 28, 2020 and claims priority as a continuation (CON) of application # 16/057,641, which claims priority as a continuation (CON) of application # 14/875,156, which claims priority as a continuation (CON) of application # 14/324,807, which is claims priority as a continuation (CON) of application.# 13/074,222, filed on March 29, 2011.  Applicant’s claim for the benefit of these applications is acknowledged.

Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/28/2020 and 4/13/2021 have been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Gerald B Halt. (registration number 37,633) on June 29, 2021. The application has been amended as follows: 


1. - 15. (Previously Cancelled)  
  
16. (Currently Amended) A method for facilitating an e-commerce transaction by using Simple Mail Transfer Protocol (SMTP) within an e-commerce system, the method comprising: 
generating, by the e-commerce system, a first message, the first message including a first SMTP mailto link [[links]] that are each associated with a respective non-visible indicia and visible indicia, each non-visible indicia including an SMTP email address of an email account of the e-commerce system and a an instruction to either execute or cancel the e-commerce transaction associated with the SMTP mailto link causes generation of an SMTP email message addressed to [[an]] the email account of the e-commerce system, wherein the SMTP email message includes the transaction identifier and an indication of whether the first SMTP mailto link or the second SMTP mailto link was activated; 
transmitting, by the e-commerce system, the first message to a user; -2- 6773051.1Applicant: SWOOP IP HOLDINGS LLC Application No.: 17/035,010 
receiving, by the e-commerce system, [[the]] an SMTP email message from an email address of the user via SMTP, wherein the SMTP email message [[is]] was generated in response to activation of either the first SMTP mailto link or the second SMTP mailto link within the transmitted first messageSMTP email address of the email account of the e-commerce system, the SMTP email message including the was activated and an indication of whether the first SMTP mailto link or the second SMTP mailto link was activated, [[and]] 
performing, by the e-commerce system, a validation procedure based on the received SMTP email message 
SMTP mailto link was activated or the second SMTP mailto link was activated based on the indication in the SMTP email message; and 
selectively executing, by the e-commerce system, the e-commerce transaction [[when]] based on the validation procedure confirming the e-commerce transaction should be executed and based on the determination of whether the first SMTP mailto link was activated or the second SMTP mailto link was activated it is determined that the first mailto SMTP link [[is]] was activated and canceled when it is determined that the second SMTP mailto link [[is]] was activated.  

17. (Currently Amended) The method of claim 16, wherein [[the]] executing the e-commerce transaction includes 
performing a transaction execution procedure including transmitting one or more payment messages to a payment processing system.  

18. (Currently Amended) The method of claim 17 further comprising: 
storing, by the e-commerce system 

19. (Currently Amended) A system for facilitating an e-commerce transaction by using Simple Mail Transfer Protocol (SMTP) within an e-commerce network, the system comprising: 
a communication interface that is communicatively coupled to a device of a user via the e-commerce network; 
a memory; and 
a processor communicatively coupled to the communication interface and the memory, wherein the processor is configured to; 
SMTP mailto link [[links]] that are each associated with a respective non-visible indicia and visible indicia, each non-visible indicia including an SMTP email address of an email account of the e-commerce system and a an instruction to either execute or cancel the e-commerce transaction associated with the SMTP mailto link causes generation of an SMTP email message addressed to [[an]] the email account of the e-commerce system, wherein the SMTP email message includes the transaction identifier and an indication of whether the first SMTP mailto link or the second SMTP mailto link was activated; 
transmit, using the communication interface, the first message to a user; -2- 6773051.1Applicant: SWOOP IP HOLDINGS LLC Application No.: 17/035,010 
receive, using the communication interface, [[the]] an SMTP email message from an email address of the user via SMTP, wherein the SMTP email message [[is]] was generated in response to activation of either the first SMTP mailto link or the second SMTP mailto link within the transmitted first messageSMTP email address of the email account of the e-commerce system, the SMTP email message including the was activated and an indication of whether the first SMTP mailto link or the second SMTP mailto link was activated, [[and]]
perform a validation procedure based on the received SMTP email message 
determine whether the first SMTP mailto link was activated or the second SMTP mailto link was activated based on the indication in the SMTP email message; and 
selectively execute the e-commerce transaction [[when]] based on the validation procedure confirming the e-commerce transaction should be executed and based on the determination of whether the first SMTP mailto link was activated or the second SMTP mailto link was activated it is determined that the first mailto SMTP link [[is]] was activated and canceled when it is determined that the second SMTP mailto link [[is]] was activated.  

20. (Currently Amended) The system of claim 19, wherein the e-commerce transaction is executed by the processor, and wherein the processor is further configured to: 
perform a transaction execution procedure that includes transmitting, using the communication interface, one or more payment messages to a payment processing system.  

21. (Currently Amended) The system of claim 20, wherein the processor is further configured to: store

22. (Currently Amended) A non-transitory computer readable storage medium having processor-executable instructions stored thereon that when executed by a processor of an e-commerce system cause the processor to execute a method for facilitating an e-commerce transaction by using Simple Mail Transfer Protocol (SMTP) 
SMTP mailto link [[links]] that are each associated with a respective non-visible indicia and visible indicia, each non-visible indicia including an SMTP email address of an email account of the e-commerce system and a an instruction to either execute or cancel the e-commerce transaction associated with the SMTP mailto link causes generation of an SMTP email message addressed to [[an]] the email account of the e-commerce system, wherein the SMTP email message includes the transaction identifier and an indication of whether the first SMTP mailto link or the second SMTP mailto link was activated; 

receiving, an SMTP email message from an email address of the user via SMTP, wherein the SMTP email message [[is]] was generated in response to activation of either the first SMTP mailto link or the second SMTP mailto link within the transmitted first messageSMTP email address of the email account of the e-commerce system, the SMTP email message including the was activated and an indication of whether the first SMTP mailto link or the second SMTP mailto link was activated, [[and]] 

determining whether the first SMTP mailto link was activated or the second SMTP mailto link was activated based on the indication in the SMTP email message; and 
selectively executing the e-commerce transaction [[when]] based on the validation procedure confirming the e-commerce transaction should be executed and based on the determination of whether the first SMTP mailto link was activated or the second SMTP mailto link was activated it is determined that the first mailto SMTP link [[is]] was activated and canceled when it is determined that the second SMTP mailto link [[is]] was activated.  

23. (Previously Presented) The method of claim 16, wherein the first message is transmitted via Short Message Service (SMS) or Multimedia Messaging Service (MMS).  

24. (Previously Presented) The method of claim 16, wherein the first message is transmitted via SMTP.  



26. (Previously Presented) The system of claim 19, wherein the first message is transmitted via Short Message Service (SMS) or Multimedia Messaging Service (MMS).  

27. (Previously Presented) The system of claim 19, wherein the first message is transmitted via SMTP.  

28. (Previously Presented) The system of claim 19, wherein the processor is further configured to: cancel the e-commerce transaction when the SMTP email message is not received within a predetermined amount of time from when the first message is transmitted.  

29. (Previously Presented) The non-transitory computer readable storage medium of claim 22, wherein the executing the e-commerce transaction includes: transmitting one or more payment messages to a payment processing system.  

30. (Previously Presented) The non-transitory computer readable storage medium of claim 29, further comprising: storing financial account information of the user in the database, wherein the one or more payment messages include the financial account information of the user, and wherein the payment processing system is a payment gateway that is operated by an acquiring financial institution.  

31. (Previously Presented) The non-transitory computer readable storage medium of claim 22, wherein the first message is transmitted via Short Message Service (SMS) or Multimedia Messaging Service (MMS).  

32. (Previously Presented) The non-transitory computer readable storage medium of claim 22, wherein the first message is transmitted via SMTP.  



Patent Eligibility
	Although the claims recite an abstract idea, the claims recite additional elements that integrate the judicial exception into a practical application. Specifically, the generation of a message comprising the first and second mailto links with associated visible and non-visible attributes and subsequently generated reply SMTP email message integrates the idea into a practical application under Step 2A prong two of the eligibility analysis.
	

Allowable Subject Matter
Claims 16-33  are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is U.S. Patent No. 6,101,485 to Fortenberry, U.S. PG Publication No. 2004/0024655 to Estes, U.S. PG Publication No. 2002/0120581 to Schiavone et al., U.S. PG Publication No. 2009/0276345 to Hughes, U.S. Patent No. 5,903,878 to Talati et al., U.S. PG Publication No. 2005/0044003 to O’Keeffe, U.S. PG Publication No. 2005/0004867 to Spector, U.S. PG Publication No. 2010/000886 to Flynn, U.S. Patent No. 5,960,411 to Hartman et al.. U.S. Patent No. 6,678,663 to Mayo, and “How do I make a PayPal Donation Button?” posted on June 24, 2009 at http://www.ivanwalsh.com/paypal/how-do-i-make-a-paypal-donation-button/) (hereinafter "PayPal 2009”)

Fortenberry disclose a method and system for offering direct response e-mail-based transactions.
Estes disclose a method and system for offering direct response e-mail-based transactions. An e-mail recipient is required to manually send an order reply e-mail and type into the response an appropriate code corresponding to a desired product. Estes mentions that in-line 
Schiavone disclose a method and system for reply-based e-mail-based donations. Schiavone  teaches wherein a user may interact with a button or select a link included in an email solicitation message to complete a transaction. Schiavone discusses use of html hyperlinks embedded in an email, and suggests an alternative mechanism is for users to manually create a reply email.  
Hughes discloses a method and system for offering and transacting donations on a mobile device. Users are presented with a selectable display that includes a plurality of different potential charitable organizations and a plurality of predetermined donation amounts. The user must select an organization and an amount, and is not required to type anything to enhance convenience. The hyperlinks are not mailto hyperlinks, two separate inputs are required, and the system is not e-mail based.
Talati disclose a method and system for reply-based e-mail-based transactions. Talati teaches the use of transaction indicators (col 8 lns 20-50) within email communications to facilitate transactions .
O’Keeffe discloses a method and system for reply-based e-mail-based donations. Donations are made entirely within email systems using emails with hyperlinks. Few details are provided regarding the links.
Spector discloses a method and system for reply-based e-mail-based donations. Spector teaches use of links within solicitation e-mails. The links, however, redirect a user to a webpage.
Flynn discloses a method and system for reply-based donations. Users may consummate a donation by interacting with a button/link. The method of Flynn does not utilize e-mail. 
Hartman discloses a method and system for placing a purchase order electronically using only one click. Hartman suggests that single-action ordering can be performed in an electronic mail environment, but provides few details regarding this embodiment.
Mayo disclose a method and system for offering direct response e-mail-based transactions. 
“How do I make a PayPal Donation Button?” (NPL) teaches providing html PayPal button/links within donation solicitation emails to enable quick and efficient email-based 

As per Claims 16, 19, and 22 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest “generating…a first message…including a first SMTP mailto link and a second SMTP mailto link that are each associated with a respective non-visible indicia and visible indicia, each non-visible indicia including an SMTP email address of an email account of the e-commerce system and a transaction identifier, and each visible indicia corresponding to an instruction to either execute or cancel the e-commerce transaction associated with the transaction identifier, wherein each SMTP mailto link when activated causes generation of an SMTP email message addressed to the email account of the e-commerce system, wherein the SMTP email message includes the transaction identifier and an indication of whether the first SMTP mailto link or the second SMTP mailto link was activated…receiving, by the e-commerce system, an SMTP email message from an email address of the user via SMTP, wherein the SMTP email message was generated in response to activation of either the first SMTP mailto link or the second SMTP mailto link within the transmitted first message…the SMTP email message including the transaction identifier from the one of said SMTP mailto links that was activated and an indication of whether the first SMTP mailto link or the second SMTP mailto link was activated…selectively executing the e-commerce transaction based on…the determination of whether the first SMTP mailto link was activated or the second SMTP mailto link was activated”. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. 
Examiner understands that SMPT mailto links within an SMPT-based system are fundamentally different than html links embedded within emails or other forms of electronic communication (e.g. webpages, mobile applications, SMS or MMS messages). Mailto links are specifically configured to generate reply email messages. Examiner understands SMS, MMS and email are three fundamentally different technologies. The Examiner does not understand hyperlinks other than mailto-links to be an equivalent system/technology. This understanding is consistent with Applicant’s arguments found in parent cases (e.g., arguments on 4/30/14 for 
Claims 17, 18, 20, 21, and 23-33 depend upon claims 16, 19, or 22, have all the limitations of claims 16, 19, or 22, and are allowable for the same reason.  

  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621